Title: To Alexander Hamilton from Pierre Jean François Turpin, 22 September 1803
From: Turpin, Pierre Jean François
To: Hamilton, Alexander



philadelphia 22 Septembre 1803.
Turpin A monsieur hamilton,

Profitant, monsieur, de la permission que vous m’avez donnée, et encouragé par vos bontés, je vais vous instruire de ce qui s’est passé depuis mon arrivée. j’ai vu monsieur Stevens à la quarantaine, il m’a parlé du désir qu’avait monsieur william hamilton de m’employer d’abord à faire la flore de Son jardin Celle des environs de philadelphie, et Successivement celle des états-unis en Générale ayant voulu m’y presenter lui mëme il n’a put le faire jusqu’à présent, des affaires de premiere nécessite ayant applé le dernier à lancaste pour quelques jours. monsieur Stevens dans les différens entretiens que nous avons eu ensemble m’a beaucoup parlé d’un projet Semblable à celui dont vous m’avez fait part à newyorc, il désire Comme vous de réunir une Société d’hommes instruits qui par leur zèle et leur amour pour la Science fourniraient à leur nation un ouvrage renfermant les Connaissances utiles de règne végétale.
Le Congrès devant avoir lieu incessament et etant au point de réunion Général, il Compte vous en parler ainsi qu’a quelques autres de Ses amis et il espere que vous approuverez Ce projèt.
Veuillez monsieur agreez mes plus humbles respects Votre devoué serviteur

Turpin


je vous prie de vouloir bien presenter de ma part, à madame hamilton ainsi qu’à vous enfin mes hommages les plus respectueux.

 